 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EDWARD ROYCE STOLZ, II,                          No. 2:18-cv-1923 KJM KJN
12                      Plaintiff,
13           v.                                        ORDER
14    TRAVELERS COMMERCIAL
      INSURANCE CO., et al.,
15
                        Defendants.
16

17

18                 In an order filed by the court on July 11, 2018, the status conference in this matter

19   was set for November 29, 2018. The parties filed their joint status report on September 28, 2018,

20   but there was no appearance by plaintiff’s counsel at the November 29, 2018 conference.

21                 Accordingly, plaintiff’s counsel is ordered to show cause within seven (7) days,

22   why counsel should not be sanctioned in the amount of $250.00 for failing to appear.

23   DATED: December 14, 2018.

24

25                                               UNITED STATES DISTRICT JUDGE
26

27

28
                                                      1
